          Case 2:20-mc-00234-RJC Document 11 Filed 04/06/20 Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 PAM MILLER, Individually and on Behalf of         )
 Others Similarly Situated,                        )     2:20-mc-00234-RJC
                                                   )
                   Plaintiff,
                                                   )
          vs.                                      )
 THE STEAM GENERATING TEAM, LLC,                   )
                                                   )
                   Defendants.                     )

       RESPONSE OF SYSTEM ONE HOLDINGS, LLC, TO PLAINTIFF’S MOTION
     FOR RECONSIDERATION OF THE COURT’S MARCH 5, 2020 ORDER DENYING
       PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH THIRD PARTY
                               SUBPOENA

I.      Procedural History.

       System One Holdings, LLC (“System One”) is a Pittsburgh-based temporary staffing

company. On January 22, 2020, Plaintiff, Pam Miller (“Plaintiff”), served System One with a

third-party subpoena (“Subpoena”) in a lawsuit that is pending in the United States District Court

for the Western District of North Carolina captioned Pam Miller, Individually and on Behalf of

Others Similarly Situated v. The Steam Generating Team, LLC, Civil Action No. 3:19-cv-429

(W.D. N.C.). System One responded to the Subpoena on February 4, 2020. See Doc. No. 1-3.

In its response, System One asserted objections to the Subpoena, and produced 198 pages of

documents in response to the portions of the Subpoena to which System One did not object.

       On February 17, 2020, Plaintiff filed a Motion to Compel Compliance with Third Party

Subpoena (“Motion to Compel”). See Doc. No. 1.

       On February 28, 2020, System One filed its Response to Plaintiff’s Motion to Compel

arguing that, inter alia, 1.) Plaintiff misrepresented aspects of the underlying North Carolina

action; 2.) Plaintiff’s Motion to Compel ignored System One’s specific principal objections; 3.)

Plaintiff’s demand for information on putative FLSA collection action members is not




223686337.v1
ClarkHill\89600\400799\223696045.v1-4/6/20
          Case 2:20-mc-00234-RJC Document 11 Filed 04/06/20 Page 2 of 11



reasonably calculated to lead to the discovery of admissible evidence because Plaintiff, an

independent contractor of System One, is not similarly situated to putative class members who

are employees of System One; 4.) even if Plaintiff was similarly situated, the subpoenaed

information is not reasonably calculated to lead to the discovery of admissible evidence because

System One’s employees all have arbitration agreements that preclude them from participating in

Plaintiff’s proposed FLSA collective action; and 5.) even if Plaintiff had been employed by

System One and even if System One employees did not have individual arbitration agreements,

Plaintiff’s efforts to take pre-certification discovery would be premature absent at least a

conditional certification of a putative FLSA collective. See Doc. No. 6.

       On March 5, 2020, the Court issued an Order denying Plaintiff’s Motion to Compel

without prejudice. See Doc. No. 7. Significantly, the Court agreed with System One that

Plaintiff’s Motion to Compel was premature because Plaintiff had not moved to conditionally

certify a class in the underlying action in North Carolina, stating:

                  The Court finds that an upcoming mediation and an interest in early
                  resolution of the case do not justify ordering a nonparty, at its own
                  cost, to supply documents relevant only to potential future class
                  members where Plaintiff, the only current class member, has yet to file
                  a motion for conditional certification in the underlying action.
                  Plaintiff’s request for production is, at this juncture, simply premature,
                  and thus not proportional to the needs of the case.

         On March 9, 2020, Plaintiff filed the present Motion for Reconsideration (“Motion for

Reconsideration”) and a Memorandum of Law in Support (“Brief in Support”). See Doc. Nos. 8,

9. On March 30, 2020, the Court ordered that System One file a Response to Plaintiff’s Motion

for Reconsideration by April 6, 2020 at 12:00PM. See Doc. No. 101.



1
  The Court’s Order also stated that Plaintiff “shall serve a copy of this Order on System One Holdings, LLC and
file a return of service by April 1, 2020.” (emphasis in the original). Plaintiff has not complied with the Court’s
deadline to file a return of service. Further, notwithstanding the representations contained in certificates of service



                                                           2
223686337.v1
ClarkHill\89600\400799\223696045.v1-4/6/20
          Case 2:20-mc-00234-RJC Document 11 Filed 04/06/20 Page 3 of 11



II.     Statement of Relevant Facts.

        System One incorporates by reference the Statement of Relevant Facts set forth its

Response to Plaintiff’s Motion to Compel (Doc. No. 6), as the same set of facts is applicable to

the Court’s consideration of Plaintiff’s Motion for Reconsideration.

        As was true when System One filed its Response to Plaintiff’s Motion to Compel,

Plaintiff has not moved for even conditional certification of an FLSA collective and no FLSA

collective has been certified.

III.    Standard of Review.

        A Court may grant a motion for reconsideration if the moving party shows: (1) an

intervening change in the controlling law; (2) the availability of new evidence which was not

available when the court issued its order; or (3) the need to correct a clear error of law or fact or

to prevent a manifest injustice. McClendon v. Dougherty, 2011 WL 4345901, at *1 (W.D. Pa.

Sept. 15, 2011) (Fischer, J.) (citing Max's Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir.

1999)). The purpose of a motion for reconsideration is “to correct manifest errors of law or fact

or to present newly discovered evidence.” Id. “In the absence of one of these three grounds, it is

improper for a party moving for reconsideration ‘to ask the Court to rethink what it has already

thought through-rightly or wrongly.’” Health Robotics, LLC v. Bennett, 2009 WL 10687717, at

*2 (E.D. Pa. Oct. 13, 2009). “Because federal courts have a strong interest in finality of

judgments, motions for reconsideration should be granted sparingly.” Am. Nat'l Prop. & Cas.

Co. v. Felix, 399 F. Supp. 3d 324, 339 (W.D. Pa. 2019) (Gibson, J.).

        “Reconsideration is an extraordinary remedy to be granted sparingly. A motion for

reconsideration is not to be used to reargue matters previously raised and disposed of or to


that System One was served with Plaintiff’s Motion for Reconsideration and Brief in Support on March 9, 2020,
Plaintiff did not provide System One with a copy of these documents until March 30, 2020.



                                                       3
223686337.v1
ClarkHill\89600\400799\223696045.v1-4/6/20
           Case 2:20-mc-00234-RJC Document 11 Filed 04/06/20 Page 4 of 11



relitigate a matter with which the litigant disagrees. Nor may a reconsideration motion be made

to raise new arguments or present evidence that could have originally been presented.” In re

Jager, 597 B.R. 796, 806 (Bankr. W.D. Pa. 2019) (Deller, J.) (internal citations omitted)2. Thus,

it is not proper to ask for reconsideration to seek a “second bite at the apple.” Reynolds v.

Slippery Rock Univ. of Pa., 2019 WL 8128548, at *1 (W.D. Pa. Nov. 26, 2019) (Fischer, J.).


IV.       Argument.

          i.      Plaintiff has not shown one of the three bases which justify reconsideration.

          Plaintiff has not met her burden of demonstrating that she is entitled to reconsideration of

the Court’s March 5, 2020 Order, even under the standard which Plaintiff has articulated. See

Doc. No. 9, p 4; McClendon, 2011 WL 4345901, at *1 (discussing the three circumstances under

which a court may grant a motion for reconsideration); Max's Seafood Café, 176 F.3d at 677

(same).

          First, Plaintiff has not alleged the availability of new evidence which was not available

when the Court issued the March 5 Order.

          Second, Plaintiff has not identified an intervening change in the controlling law. In her

Motion for Reconsideration, Plaintiff does reference an Order that was issued two days prior to

this Court’s March 5 Order (Doc. No. 9-1; the “Heaster Order”). However, Plaintiff does not

allege that the Heaster Order, or anything else, constitute an intervening change in the

controlling law. Regardless, the Heaster Order is an unsuitable analog to the present matter.

That is, as Plaintiff highlighted in her Brief in Support, the Heaster Order found that the “five


2
  See Foster v. Westchester Fire Ins. Co., 2012 WL 2402895, at *4 (W.D. Pa. June 26, 2012) (Conti, J.) (“A motion
for reconsideration is not properly grounded in a request for a district court to rethink a decision it has already
rightly or wrongly made. Litigants are cautioned to ‘evaluate whether what may seem to be a clear error of law is in
fact simply a point of disagreement between the Court and the litigant.’ Motions for reconsideration should not
relitigate issues already resolved by the court and should not be used to advance additional arguments which could
have been made by the movant before judgment.”) (internal citations omitted).



                                                         4
223686337.v1
ClarkHill\89600\400799\223696045.v1-4/6/20
          Case 2:20-mc-00234-RJC Document 11 Filed 04/06/20 Page 5 of 11



requests for production of documents at issue are clearly relevant to the underlying claims […]

and necessary for the mediation previously ordered by this Court.” See Doc. No. 9-1. However,

this conclusion was clearly resultant from the Court’s case management order and explicit

instruction in a Hearing Memo, both of which were docketed prior to the Heaster Order,

contemplating the exchange information related to the putative class. See Doc. No. 9-2, pp. 8-

13.

        Finally, Plaintiff has failed to show any need to correct a clear error of law or fact or to

prevent a manifest injustice resulting from the Court’s March 5 Order. While not explicitly

stated as the basis for her Motion for Reconsideration, it is assumed that Plaintiff’s Brief in

Support relies on this rationale. However, Plaintiff has not even attempted to argue that an error

of law, fact, or manifest injustice justifies reconsideration.

        What Plaintiff is really asking the Court is for another opportunity to achieve the result

she desires because the Court’s well-founded March 5 Order was not advantageous for

leveraging a more substantial settlement at the mediation scheduled in the underlying North

Carolina action. Plaintiff is questioning the judgment of the Court without plausibly setting forth

a rationale that would warrant reconsideration, and merely supplements arguments she has

already made and raises arguments she failed to previously make in hope of a different outcome.

        ii.      Plaintiff’s arguments for reconsideration were previously raised, could have
                 previously been raised, or are not relevant to the Court’s analysis to determine if
                 reconsideration is warranted.

        Rather than trying to argue that an error of law, fact, or manifest injustice justifies

reconsideration, Plaintiff instead put forth a lengthier, more thoroughly cited argument why her

Motion to Compel should have been granted. This is not the proper function of a motion for

reconsideration. See In re Jager, 597 B.R. at 806 (“A motion for reconsideration is not to be

used to reargue matters previously raised and disposed of or to relitigate a matter with which the


                                                   5
223686337.v1
ClarkHill\89600\400799\223696045.v1-4/6/20
          Case 2:20-mc-00234-RJC Document 11 Filed 04/06/20 Page 6 of 11



litigant disagrees. Nor may a reconsideration motion be made to raise new arguments or present

evidence that could have originally been presented.”); Reynolds, 2019 WL 8128548, at *1

(denying reconsideration because “Plaintiff has not even attempted to meet the standard for

reconsideration, i.e., show an intervening change in the controlling law, the availability of new

evidence which was not available when the court issued its order, or the need to correct a clear

error of law or fact or to prevent a manifest injustice. [citation omitted] Instead, she is simply

seeks a ‘second bite at the apple’ by asserting an argument that she could have made

previously.”); Foster, 2012 WL 2402895, at *6-7 (denying reconsideration, stating: “a motion

for reconsideration is not properly grounded as a request that the court rethink a decision it has

already made[;]” “the court’s consideration of the evidence is not susceptible to second-guessing

on a motion for reconsideration.”).

        Plaintiff cites certain case law to bolster her contentions. However, she presents no

authority to suggest that the March 5 Order constituted or contained an error of law, fact, or

manifest injustice. Just because this Court, and others outside of the Western District, when

analyzing unique fact patterns have concluded one way does not mean that this Court cannot

presently apply the specific facts before it to render an order. As District Judge Conti stated:

“Such second-guessing is not a proper basis for a motion to reconsider. In the absence of clear,

mandatory authority on the issue, and because the court finds support for its conclusion in other

decisions within the Third Circuit […] the court will not reconsider its earlier decision, which it

already made (rightly or wrongly).” Foster, 2012 WL 2402895, at *6. See also Health Robotics,

LLC, 2009 WL 10687717, at *2 (“In the absence of one of these three grounds, it is improper for

a party moving for reconsideration ‘to ask the Court to rethink what it has already thought

through-rightly or wrongly.’”).




                                                  6
223686337.v1
ClarkHill\89600\400799\223696045.v1-4/6/20
          Case 2:20-mc-00234-RJC Document 11 Filed 04/06/20 Page 7 of 11



        In her Motion for Reconsideration and Brief in Support, Plaintiff has not put forth any

arguments that fall outside of the following two categories: 1.) arguments that were previously

raised or could have previously been raised; and 2.) arguments that are not relevant to this

Court’s analysis of the Motion for Reconsideration.

        The first argument included in Plaintiff’s Brief in Support Argument, “Discovery of class

data is generally appropriate pre-certification,” clearly falls within the category of arguments that

were, or could have been, previously raised. See Doc. No. 9, pp. 4-8. Plaintiff fails to even

contend reconsideration is justified under the standard she purports governs the present motion.

See Doc. No. 9, pp. 6 (instead of asserting an error of law, fact, or manifest injustice, Plaintiff

argues that the “information sought is relevant and regularly allowed (and likely utilized) by

courts in this Circuit to weigh conditional certification”). Plaintiff is merely regurgitating an

argument that she already raised her Motion to Compel but failed to more fully develop at that

time. Compare Doc. No. 9, pp. 4-8 with Doc. No. 1, p. 4 (“Furthermore, if the underlying matter

does not resolve, the responses to this subpoena are relevant to conditional certification as well

as the merits of Miller and the putative class members’ FLSA claims.”), p. 5 (“These requests are

relevant and proportional to the needs of the underlying FLSA action.”), and p. 6 (“There can be

no doubt such information is relevant and proportional to this FLSA collective action.”).

        The second argument included in Plaintiff’s Brief in Support, “Discovery of payroll data

and timesheets of putative class members is appropriate for mediation,” clearly falls within the

category of arguments that were, or could have been, previously raised. See Doc. No. 9, pp. 8-9.

Plaintiff articulated this contention on numerous occasions within her Motion to Compel. See

Doc. No. 1, p. 1 (noting that the Court ordered the parties to resolve discovery disputes prior to

the mediation deadline), p. 2 (“Indeed, System One outright refused to produce any information




                                                  7
223686337.v1
ClarkHill\89600\400799\223696045.v1-4/6/20
          Case 2:20-mc-00234-RJC Document 11 Filed 04/06/20 Page 8 of 11



related to the putative class members—the core information Miller and SGT need for their

upcoming mediation. Therefore, Miller respectfully requests the Court compel production of the

documents responsive to the [requests at issue.]”) (emphasis in the original), and p.4 (“Indeed,

this is far from the first time that System One has unsuccessfully refused to produce class data in

response to a third-party subpoena in preparation for mediation.”). Again, Plaintiff’s second

argument fails to even contend reconsideration is justified based on the relevant standard of

review. Rather, she simply reiterates and expands on arguments previously made. Further, the

Court, in its March 5 Order, specifically found that “an upcoming mediation and an interest in

early resolution of the case do not justify ordering a nonparty, at its own cost, to supply

documents relevant only to potential future class members where Plaintiff, the only current class

member, has yet to file a motion for conditional certification in the underlying action.” See Doc.

No. 7. Plaintiff blatantly ignores this conclusion of the Court and fails to address it.

        The third and fourth arguments included in Plaintiff’s Brief in Support, “System One’s

merits-based arguments regarding Miller’s classification as an independent contractor are

premature” and “Miller is entitled to discovery of putative class members that signed arbitration

agreements,” fall within both categories. That is, Plaintiff could have raised these arguments

previously and, regardless, they are irrelevant to the Court’s reconsideration analysis. See Doc.

No. 9, pp. 8-15. Plaintiff was on notice, prior to filing her Motion to Compel, that System One

was objecting to the Subpoena because, inter alia, Plaintiff’s classification as an independent

contractor and the arbitration agreements System One has with the workers about whom Plaintiff

requests information. See Doc. No. 1-3, pp. 7 (“Plaintiff, through her company, WMS, LLC,

was an independent contractor to System One. […] The workers whom System One supplied to

SGT were employees, not independent contractors, of System One’s. Document Requests Nos.




                                                  8
223686337.v1
ClarkHill\89600\400799\223696045.v1-4/6/20
          Case 2:20-mc-00234-RJC Document 11 Filed 04/06/20 Page 9 of 11



1-5 and 7 therefore seek information on individuals who are not similarly situated to Plaintiff.

The information is irrelevant and is not reasonably calculated to lead to the discovery of

admissible evidence.”); Doc. No. 1-3, pp. 7-8 (“[T]he workers with respect to whom Plaintiff

requests information […] have arbitration agreements with System One that preclude those

individuals from participating in a collective action against System One and any clients of

System One’s, including SGT.”). Plaintiff should not be granted a second opportunity to make

arguments that she could have made previously. See In re Jager, 597 B.R. at 806 (“A motion for

reconsideration is not to be used to […] raise new arguments[.]”); Reynolds, 2019 WL 8128548,

at *1 (denying reconsideration, stating the movant was “simply seeks a ‘second bite at the apple’

by asserting an argument that she could have made previously.”); Foster, 2012 WL 2402895, at

*4 (“Motions for reconsideration […] should not be used to advance additional arguments which

could have been made by the movant before judgment.”). Further, System One’s arguments

related to Plaintiff’s status as an independent contractor and the existence of arbitration

agreements were not bases on which the Court relied when denying Plaintiff’s Motion to

Compel. See Doc. No. 7.

        The final argument included in Plaintiff’s Brief in Support, “Miller did not make

misrepresentations to the Court,” has no relevance in this Court’s reconsideration analysis. See

Doc. No. 9, pp. 15-17. Rather, like Plaintiff’s other contentions, this argument is simply an

attempt to get this Court to second guess this Court’s prior conclusions. See Foster, 2012 WL

2402895, at *6 (“[S]econd-guessing is not a proper basis for a motion to reconsider […] the

court will not reconsider its earlier decision, which it already made (rightly or wrongly).”);

Health Robotics, LLC, 2009 WL 10687717, at *2 (same).

IV. Conclusion.




                                                  9
223686337.v1
ClarkHill\89600\400799\223696045.v1-4/6/20
         Case 2:20-mc-00234-RJC Document 11 Filed 04/06/20 Page 10 of 11



      For the foregoing reasons, Plaintiff should not get a “second bite at the apple” and her

Motion for Reconsideration should be denied.



Dated: April 6, 2020                                 Respectfully submitted,


                                                     /s/ Andrew J. Ruxton
                                                     Kurt A. Miller / Pa. I.D. No. 37850
                                                     Andrew J. Ruxton / Pa. I.D. No. 322818
                                                     Amy H. McCrossen / Pa. I.D. No. 327676
                                                     CLARK HILL PLC
                                                     One Oxford Centre
                                                     301 Grant Street, 14th Floor
                                                     Pittsburgh, PA 15219
                                                     Telephone: 412/394-2363
                                                     Fax: 412/394-2555
                                                     Attorneys for System One Holdings, LLC




                                                10
223686337.v1
ClarkHill\89600\400799\223696045.v1-4/6/20
         Case 2:20-mc-00234-RJC Document 11 Filed 04/06/20 Page 11 of 11



                                      CERTIFICATE OF SERVICE

        I hereby certify that on this 6th day of April 2020, RESPONSE OF SYSTEM ONE

HOLDINGS, LLC, TO PLAINTIFF’S MOTION FOR RECONSIDERATION OF THE

COURT’S MARCH 5, 2020 ORDER DENYING PLAINTIFF’S MOTION TO COMPEL

COMPLIANCE WITH THIRD PARTY SUBPOENA was served on call counsel of record

via the Electronic Case Filing System and electronic mail on the following persons:


                                        Andrew W. Dunlap
                                          Taylor A. Jones
                                JOSEPHSON DUNLAP LAW FIRM
                         11 Greenway Plaza, Suite 3050 Houston, Texas 77046
                                   adunlap@mybackwages.com
                                    tjones@mybackwages.com

                                       Richard J. (Rex) Burch
                                    BRUCKNER BURCH PLLC
                          8 Greenway Plaza, Suite 1500 Houston, Texas 77046
                                     rburch@brucknerburch.com

                                             Joshua P. Geist
                                         Goodrich & Geist, P.C.
                                3634 California Ave. Pittsburgh, PA 15212
                                      josh@goodrichandgeist.com

                                       Steam Generating Team, LLC
                                           c/o Joshua R. Adams
                                               John W. Sulau
                                             Chase T. Samples
                                            William Stukenberg
                                    joshua.adams@jacksonlewis.com
                                       john.sulau@jacksonlewis.com
                                    chase.samples@jacksonlewis.com
                                  william.stukenberg@jacksonlewis.com



                                                        /s/ Andrew J. Ruxton
                                                        Andrew J. Ruxton




223686337.v1
ClarkHill\89600\400799\223696045.v1-4/6/20
